Citation Nr: 1626286	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO. 13-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for a disability of the tailbone.

2. Entitlement to service connection for a disability of the thoracolumbar spine.

3. Entitlement to service connection for a disability of the left ankle.

4. Entitlement to service connection for a disability of the right ankle.

5. Entitlement to service connection for a disability of the left knee.

6. Entitlement to service connection for a disability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Veteran testified at a March 2014 Travel Board hearing before the undersigned. A transcript of those proceedings is of record. 

The issue of entitlement to service connection for a disability of the tailbone is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's bilateral ankle disabilities, bilateral knee disabilities, and thoracolumbar spine disability are etiologically related to injuries suffered in service.


CONCLUSIONS OF LAW

1. Service connection for a left ankle disability is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Service connection for a right ankle disability is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3. Service connection for a left knee disability is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4. Service connection for a right knee disability is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

5. Service connection for a thoracolumbar spine disability is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the tailbone, spine, bilateral ankles, and bilateral knees. For the reasons addressed below, the Board is able to grant service connection for disabilities of the bilateral ankles, the bilateral knees, and the spine. The issue of entitlement to service connection for a disability of the tailbone must be remanded for additional development, including a new examination. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

      
a. Left Ankle

The Veteran twisted his left ankle on a "hump" in service, and was treated for that injury. He has a current diagnosis of a left ankle sprain, which a January 2013 examiner claimed was at least as likely as not related to service. 

Additionally, the Board observes that the Veteran's private physician submitted a May 2014 opinion that related the current left ankle disability to his service, an opinion which he based on review of the medical records and the claimant's history. The Board finds that the May 2014 opinion supports the January 2013 examiner's findings, and was based on the examiner's knowledge of the Veteran and a review of the Veteran's medical records.

Considering the current disability, the in-service injury, and the evidence of a nexus between the two, entitlement to service connection is warranted. 38 C.F.R. § 3.303.

	b. Right Ankle

With respect to the Veteran's right ankle disability, the Board notes that the Veteran has a current diagnosis of tendinosis. See January 2013 VA examination report. There is also evidence of an in-service injury; the Veteran has competently described in-service injuries to his right ankle, and the Board notes that an absence of notation in the service treatment records is not a sufficient basis, standing alone, to determine that the injury did not happen. The Board finds his testimony in this regard to be credible. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

As with the left ankle, the May 2014 private opinion provides a nexus between the in-service injury and the right ankle disability. That opinion is based on the examiner's familiarity with the Veteran; the consistency of the Veteran's symptoms since service; a review of his medical records; and a lack of any intervening injuries to the right ankle. The Board finds this sufficiently probative of the nexus question. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). Thus, as with the left ankle, here there is a current disability, an in-service injury, and the evidence of a nexus between the two; entitlement to service connection is warranted. 38 C.F.R. § 3.303.

	c. Bilateral Knees

The Veteran has current diagnoses of arthritis of the bilateral knees. See September 2014 treatment record (documenting x-ray evidence of arthritis) (located in VBMS document labeled "CAPRI", dated in February 2016, at 136). 

Further, the Veteran asserts that his bilateral knees have hurt for years, and began hurting during service, an assertion that the Board finds credible. 

Concerning the question of a nexus between the knee disabilities and service, the May 2014 opinion of Dr. C.K. asserts that the Veteran's knee problems are related to service. As with the other disabilities on appeal, Dr. C.K. relies on his knowledge of the Veteran's history, review of the record, and the Veteran's continued symptomatology since service in support of his positive nexus opinion. Considering that nexus, the current disability, and the lay evidence of in-service injury, the Board finds that service connection is warranted. Id.

	d. Thoracolumbar Spine

The Veteran has a diagnosis of arthritis of the spine. See January 2013 VA examination report. He also has a documented back injury in service, from the time of his jump off a cliff into a lake, in addition to multiple other service treatment records documenting treatment for back pain. 

While there is a negative opinion of record, from a January 2013 VA examination, this opinion is inadequate. Nieves-Rodriguez, 22 Vet. App. at 302. First, that examiner relies on the silence of the service treatment records concerning any injury to the mid-back as a basis for determining that the current disability is unrelated to service; such a finding is contrary to applicable law. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).
Further, the examiner relies on his own credibility determination to value a certain report from the Veteran over another report that could be construed as slightly in conflict; the Board observes that ultimate credibility determinations are the adjudicator's purview, and the examiner's credibility analysis undermines the probative value of his report. 

The May 2014 private treatment provider's positive opinion, however, is sufficient to relate the current arthritis diagnosis to the documented in-service back injuries. As such, service connection is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a disability of the left ankle is granted. 

Entitlement to service connection for a disability of the right ankle is granted.

Entitlement to service connection for a disability of the left knee is granted. 

Entitlement to service connection for a disability of the right knee is granted.

Entitlement to service connection for a disability of the thoracolumbar spine is granted. 


REMAND

The issue of entitlement to service connection for a disability of the tailbone must be remanded for additional development. 

Per a February 2012 VA examination, the Veteran has been diagnosed with a congenital abnormality of the thoracolumbar spine, specifically, sacralization in the region of the tailbone. Congenital defects generally will not warrant service connection. See 38 C.F.R. § 3.303(c). The exception to that rule is that service connection may be granted where there is a superimposed injury that aggravates a congenital defect. See VAOPGCPREC 82-90 (July 18, 1990) (55 Fed. Reg. 45,711) (Oct. 30, 1990) (determining that service connection may not be granted for defects of congenital origin unless the defect was subject to a superimposed disease or injury). While examiners in February 2012 and January 2013 failed to note any current disability beyond the congenital abnormality, the Board notes that there is a May 2015 MRI report that has yet to be considered in any adjudicative determination. As there is no question that the Veteran injured his tailbone in service, and the Veteran continues to competently assert pain in the region of the tailbone, the Board determines that a new examination and opinion is warranted. 

Finally, the Board notes that significant additional relevant VA treatment notes were uploaded into the record in February 2016, but that the claim was never readjudicated following that addition. These new records include a possible rheumatism diagnosis, as well as the results of a May 2015 MRI of the Veteran's tailbone, and must be considered in the readjudication of the appeal by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic examination to determine the etiology of his tailbone disability. The entire claims file, including this remand, should be made available to and be reviewed by the clinician performing the examination, and he or she should confirm that such records were reviewed as part of the examination process. 

The examiner should document a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his tailbone disability. Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sacralization of the L5 vertebra was aggravated beyond the normal course as a result of his in-service cliff-jumping injury.

The examiner is to be informed that the Veteran is competent to identify the symptoms of his disability, including the timing and/or injuries related to their onset.

The ensuing opinion should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered. If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Then, readjudicate the claim. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B (West 2014).



______________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


